                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                 Case No. 17-cr-0208 (WMW/SER)

                              Plaintiff,

        v.

 Pisanu Sukhtipyaroge,
                                                     FINAL ORDER OF FORFEITURE
                              Defendant,

 and

 Rapiporn Sukhtipyaroge,

                              Petitioner.



       WHEREAS, on July 13, 2018, the Court entered a Preliminary Order of Forfeiture

ordering Defendant Pisanu Sukhtipyaroge to forfeit property to Plaintiff United States of

America pursuant to 18 U.S.C. § 982(a)(6);

       WHEREAS, the United States posted a Notice of Criminal Forfeiture for at least 30

consecutive days on an official government Internet site (www.forfeiture.gov), beginning

on July 14, 2018, providing notice of the intention of the United States to dispose of the

property described below in accordance with law and notice of the right of third parties to

petition the Court within 60 days after the first date of posting for a hearing to adjudicate

the validity of their alleged legal interest in the property;
       WHEREAS, Petitioner Rapiporn Sukhtipyaroge filed a petition asserting an interest

in $15,453 in United States currency that was included in the Preliminary Order of

Forfeiture;

       WHEREAS, Petitioner Rapiporn Sukhtipyaroge and the United States entered into

a Stipulation of Settlement as to Petitioner’s interest in the seized currency; and

       WHEREAS, no other petitions have been filed with the Clerk of Court and the time

for filing such petitions has expired;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     The Stipulation of Settlement between the United States and Petitioner

Rapiporn Sukhtipyaroge, (Dkt. 143), is APPROVED.

       2.     Plaintiff United States of America’s motion for a final order of forfeiture,

(Dkt. 200), is GRANTED.

       3.     All right, title and interest in the following property are hereby forfeited to

and vested in the United States pursuant to 18 U.S.C. § 982(a)(6):

              a. $9,453 in United States currency that was included in the Preliminary

                  Order of Forfeiture;

              b. A Toshiba Satellite laptop computer, serial number 5C18835R;

              c. A Hewlett Packard laptop computer, serial number CND6194J0M; and

              d. An HTC One smartphone, EID 256691437405310616.

       4.     The above-described property shall be disposed of by the United States in

accordance with law.

       5.     $6,000 of the $15,453 in United States currency that was included in the


                                              2
Preliminary Order of Forfeiture shall be returned to Petitioner Rapiporn Sukhtipyaroge

pursuant to the terms of the parties’ Stipulation of Settlement.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 3, 2019                                      s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                             3
